UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

NATIONWIDE DAIRY INC.,
                                                      No. 1:21-cv-03660-AMD-CLP
                              Plaintiffs,
                                                      Hon. Ann M. Donnelly
               -against-
                                                      ORDER TO SHOW CAUSE WHY
FRESH DAIRY INC., SLAM ZAMANOV and                    DEFENDANTS SHOULD NOT BE
LAKEVIEW FARMS, LLC,                                  HELD IN CONTEMPT

                              Defendants.


       Upon the July 7, 2021 Minute Order granting Plaintiff’s motion for a Temporary

Restraining Order [DE 7], the Declaration of Eduard Magidov, sworn to on July 20, 2021, the

Declaration of Oleg A. Mestechkin, sworn to on July 20, 2021, with attached exhibits, and the

Memorandum of Law In Support of Plaintiff’s Order to Show Cause to Find Defendants in

Contempt, dated July 20, 2021:

       IT IS HEREBY ORDERED, that Slam Zamanov and Fresh Dairy Inc. (“Defendants”)

show cause before this Court, at Courtroom 4G, United States Courthouse, 225 Cadman Plaza

East, Brooklyn, New York 11201, on ___________, 2021, at 10:00 a.m., or as soon thereafter

as counsel may be heard, why an order should not be entered finding Defendants in contempt of

Court and granting the following relief against Defendants, including:

      (i)    Ordering Defendants to destroy all goods using or displaying U.S. Trademark No.
             4,198,589 (the “’589 Mark”) and U.S. Trademark No. 6,236,837 (the “’837 Mark”)
             (collectively, “Plaintiff’s Marks”) or confusingly similar imitation thereof, and all
             labels, signs, prints, packages, wrappers, receptacles, and advertisements bearing
             Plaintiff’s Marks, or confusingly similar imitation thereof;

      (ii)   Awarding Plaintiff damages in an amount equal to Defendants’ profits for its sales
             of goods using or displaying Plaintiff’s Marks, or confusingly similar imitation
             thereof, and ordering Defendants to produce to Plaintiff all records sufficient to
             show Defendants’ sales, revenues and profits for goods using or displaying
             Plaintiff’s Marks, or confusingly similar imitation thereof;

                                               1
       (iii)   Awarding Plaintiff its attorneys’ fees and costs in bringing this motion;

       (iv)    Assessing daily fines of $2000 per day until Defendants certify in writing, under
               oath, with this Court, their compliance with the mandates of the TRO; and

       (v)     Granting such other and further relief that this Court deems just and proper in order
               to deter Defendants from further willful violations of this Court’s Order; and

       IT IS FURTHER ORDERED that a copy of this motion, together with the papers upon

which it is based, be served by electronic e-mail service on Defendants’ attorney of record and

an affidavit of service be filed with the Court on this Court’s electronic filing system

on or before ______________________2021 and that this be deemed sufficient service; and

       IT IS FURTHER ORDERED that Defendants shall file and serve any and all papers in

opposition to the within motion on this Court’s electronic filing system no later than

__________________ 2021; and

       IT IS FURTHER ORDERED that Plaintiff shall file and serve any and all reply papers

in support of the within motion by electronic e-mail service on Defendants’ attorney of record on

or before ______________________2021.

Dated: Brooklyn, New York

       ________________, 2021

                                                      SO ORDERED




                                                      _____________________________
                                                      Hon. Ann M. Donnelly
                                                      United States District Judge




                                                 2
